internal_revenue_service number release date index number ---------------------------------------------------------- ----------------------- ------------------------------------------ ---------------------------------- ------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number -------------------- refer reply to cc intl br plr-119133-14 date date ty ------- legend corp x country m a us corp y us corp z year year year year year dear --------------- ----------------------- ------------------- ------------ ---- ------------------------- ----------------- ------------------------------------ ----------------- ------- ------- ------- ------- ------- plr-119133-14 this is in response to a letter received in this office dated date in which a ruling is requested to clarify the proper application of certain look-through rules for purposes of determining whether corp x is a passive_foreign_investment_company pfic within the meaning of sec_1297 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts corp x is a publicly traded country m corporation that was founded in year approximately a of its shares are currently held by united_states persons corp x is not a controlled_foreign_corporation within the meaning of sec_957 corp x has requested a determination regarding the application of sec_1298 and sec_1297 for purposes of determining whether corp x is a pfic corp x directly owns all of the outstanding shares of us corp y a domestic_corporation that was formed in year us corp y formed us corp z a domestic_corporation in year with a capital_contribution and has directly owned all of the outstanding shares of us corp z since its formation corp x is engaged in a business involving the research development commercialization and marketing of certain pharmaceutical treatments us corp y conducts operations related to corp x’s pharmaceutical research_and_development business corp x holds an obligation of us corp y which requires us corp y to pay or accrue u s -source interest_expense in year and subsequent taxable years corp x does not currently own any pfic stock taking into account only income earned and assets owned directly by corp x and income earned and assets owned by us corp y other than dividends from and stock of us corp z corp x would not currently be a pfic within the meaning of sec_1297 the treaty between the united_states and country m includes a provision that would prevent the united_states from taxing including under the accumulated_earnings_tax described in sec_531 undistributed profits of a corporation that is a resident of country m however the board_of directors of corp x has passed a resolution to formally and irrevocably waive any protection under the u s -country m treaty against plr-119133-14 the imposition of the accumulated_earnings_tax effective for the tax_year ending december of year and all future taxable years law sec_1297 provides that a foreign_corporation is a pfic with respect to a taxable_year if either percent or more of the gross_income of the corporation for the taxable_year is passive_income income test or the average percentage of assets held by the corporation during the taxable_year which produce passive_income or which are held for the production of passive_income passive_assets is at least percent asset test sec_1297 provides that for purposes of sec_1297 the term passive_income means any income other than income qualifying under the exceptions set forth in sec_1297 which is of a kind which would be foreign_personal_holding_company_income as defined in sec_954 sec_1297 contains a look-through_rule that provides that if a foreign_corporation owns directly or indirectly at least percent of the value of the stock of another corporation then the foreign_corporation is treated for purposes of sec_1297 as holding its proportionate share of the assets and as receiving directly its proportionate share of the income of the 25-percent owned subsidiary sec_1298 contains a look-through_rule that provides that if a foreign_corporation own sec_25 percent or more by value of the stock of a domestic_corporation first-tier domestic_corporation and if the foreign_corporation is either subject_to the accumulated_earnings_tax or waives any benefit under any treaty which otherwise would prevent the imposition of the accumulated_earnings_tax then for purposes of determining whether the foreign_corporation is a pfic any shares of another domestic_corporation other than a regulated_investment_company or real_estate_investment_trust second-tier domestic_corporation that are held by the first-tier domestic_corporation are not treated as a passive_asset and any amount included in the gross_income of the first-tier domestic_corporation with respect to the shares of such second-tier domestic_corporation is not treated as passive_income unless an income_tax treaty provides otherwise a foreign_corporation other than a pfic that has any shareholder who is a u s citizen or resident is subject_to the accumulated_earnings_tax with respect to the corporation’s u s -source income including u s -source dividend and interest_income that is not effectively connected with a trade_or_business conducted within the united_states by the foreign_corporation see sec_532 sec_1_532-1 and sec_1_535-1 an article of the u s -country m treaty provides that a country m corporation may be subject_to the accumulated_earnings_tax for a particular taxable_year only if or more plr-119133-14 in value of the outstanding voting shares of the corporation is owned directly or indirectly throughout the last half of the taxable_year by citizens or residents of the united_states other than certain citizens of country m or by residents of a country other than the u s or country m for purposes of satisfying the requirement in sec_1298 a corporation may waive any benefit under a treaty that otherwise would prevent the imposition of the accumulated_earnings_tax the legislative_history of sec_1298 states the bill further treats stock of certain u s_corporations owned by another u s_corporation which is at least 25-percent owned by a foreign_corporation as a non-passive asset under this rule in determining whether a foreign_corporation is a pfic stock of a regular domestic c_corporation owned by a 25-percent owned domestic_corporation is treated as an asset which does not produce passive_income and is not held for the production of passive_income and income derived from that stock is treated as income which is not passive_income thus a foreign_corporation in applying the look-through_rule available to 25-percent owned corporations will be treated as owning non-passive assets in these cases this rule does not apply however if under a treaty obligation of the united_states the foreign_corporation is not subject_to the accumulated_earnings_tax unless the corporation agrees to waive the benefit under the treaty this rule is designed to mitigate the potential disparate tax treatment between u s individual shareholders who hold u s stock investments through a u s holding_company and those who hold those investments through a foreign holding_company if a foreign_investment_company attempts to use this rule to avoid the pfic provisions it will be subject_to the accumulated_earnings_tax and thus the shareholders of that company will be subject_to tax treatment essentially equivalent to that of the shareholders of pfics h_r rep no 100th cong 2d sess s rep no 100th cong 2d sess joint_committee on taxation description of the technical corrections act of h_r and s jcs-10-88 date rulings for purposes of determining whether corp x is a pfic pursuant to sec_1298 and sec_1297 shares of us corp z are treated as an asset held directly by corp x that does not produce passive_income and is not held for the production of passive_income for purposes of applying the asset test to corp x plr-119133-14 pursuant to sec_1298 and sec_1297 dividends_paid by us corp z to us corp y are treated as received directly by corp x and are not treated as passive_income for purposes of applying the income test to corp x pursuant to sec_1297 the stock of us corp y and dividends_paid by us corp y to corp x and otherwise includible in corp x’s income are disregarded for purposes of applying the asset test and the income test respectively to corp x pursuant to sec_1297 the loan from corp x to us corp y and interest_paid or accrued pursuant to that loan are disregarded for purposes of applying the asset test and income test respectively to corp x except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed or implied concerning the interaction of sec_1297 and sec_1298 if corp x would be a pfic under sec_1297 as a result of income earned and assets owned directly by corp x and income earned and assets owned by us corp y other than dividends from or stock of us corp z this private_letter_ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office copies of this letter are being sent to corp x’s representatives sincerely jeffery g mitchell chief branch office of the associate chief_counsel international
